rn-/^
                                 ELECTRONIC RECORD




COA#       01-14-00277-CR                        OFFENSE:        29.03 (Aggravated Robbery)

           Shane Allen Mikel v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:        AFFIRM                   TRIAL COURT:    232nd District Court



DATE: 04/07/2015                   Publish: NO   TC CASE #:      1372459




                         IN THE COURT OF CRIMINAL APPEALS


          Shane Allen Mikel v. The St ate of
STYLE:    Texas                                       CCA#:                3 1 1 m/ J
         APPELLAh/T'S,                Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ReFotjcT]}                                   JUDGE:

DATE:       O?/2(,/2-0ir                              SIGNED:                           PC:

JUDGE: j/u IjaA^O^-^.                                 PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD